Citation Nr: 0737335	
Decision Date: 11/28/07    Archive Date: 12/06/07	

DOCKET NO.  06-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Upon review of this case, it would appear that the appellant 
has chosen not to perfect his appeal regarding the issue of 
an increased evaluation for service-connected adjustment 
disorder with depressed mood.  Accordingly, that issue is not 
currently before the Board.

The Board further notes that, based upon various arguments 
contained in the file, the veteran apparently seeks 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss on an extraschedular basis.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks an increased rating for 
service-connected bilateral hearing loss.  In pertinent part, 
it is contended that current manifestations of the veteran's 
service-connected hearing loss are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the noncompensable schedular evaluation 
now assigned.

In the recent decision of Martinak v. Nicholson, No. 05-1195 
(U.S. Vet. App. Aug. 23, 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that, in conducting 
VA audiometric examinations for compensation purposes, 
audiologists must describe the effects of the veteran's 
service-connected hearing loss on his occupational 
functioning and daily activities.  According to the Court, 
this description by the examining audiologist of the effect 
of the veteran's hearing loss on his occupational functioning 
and daily activities was representative of the Secretary's 
policy on conducting VA audiometric examinations.  The Court 
further found that the policy of describing the results of 
all tests conducted made sense in light of the extraschedular 
rating provisions found in the Rating Schedule.  In the 
opinion of the Court, unlike the Rating Schedule for hearing 
loss, the extraschedular provisions of the schedule did not 
rely exclusively on objective test results to determine 
whether referral for an extraschedular rating was warranted.  
Under the circumstances, the Court was of the opinion that 
"in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  See 
Martinak v. Nicholson, No. 05-1195 (U.S. Vet. App. Aug. 23, 
2007).  

In the case at hand, a review of the file discloses that, at 
the time of the most recent VA audiometric examination for 
compensation purposes in February 2006, the veteran's claims 
folder was not available for the examining audiologist's 
review.  Moreover, the report of that examination contains 
only a "bare bones" history of multiple ear surgeries, with 
no description of the effect of those surgeries on the 
veteran's hearing loss or for that matter, the effect of his 
hearing loss on his everyday activities.  While it is true 
that, at the time of the audiometric examination in question, 
pure tone and speech recognition scores were obtained which 
showed the presence of a bilateral hearing loss, no 
information was offered regarding the effect of the veteran's 
hearing loss on his performance in various listening 
situations.  Nor was any information elicited concerning the 
functional effects of the veteran's hearing loss.  

Finally, the Board notes that, during the course of a hearing 
before the undersigned Veterans Law Judge in August 2007, the 
veteran indicated that, since his initial rating for hearing 
loss, his hearing difficulties had "increased dramatically."  
See Transcript, p. 7.  Under the circumstances, the Board is 
of the opinion that an additional, more contemporaneous VA 
examination would be appropriate prior to a final 
adjudication of the veteran's claim for an increased rating 
for service-connected bilateral hearing loss.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also VAOPGCPREC 11-95 (April. 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2006, the date of 
the most recent VA audiometric 
examination of record, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be associated with the claims 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
bilateral hearing loss.  The veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

Regarding the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the audiometric 
examination, the examiner should 
specifically comment regarding the 
functional effect of the veteran's 
service-connected bilateral hearing loss 
on his occupational functioning and daily 
activities.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examining audiologist 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

3.  Then, review the veteran's claim for 
an increased evaluation for service-
connected bilateral hearing loss.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of a 
Statement of the Case in September 2007.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



